Title: From Thomas Jefferson to William Bache, 2 February 1800
From: Jefferson, Thomas
To: Bache, William



Dear Doctor
Philadelphia Feb. 2. 1800.

After having waited long in hopes that either we could have found means of purchasing a draught here on Richmond, or that Brydie Brown & co. might sell there a draught on mr Barnes, I at length recommended to mr Barnes to endeavor to procure a government draught on their custom houses in Virginia. this could not be obtained on the one in the Richmond district: but they gave us one on Norfolk, which we preferred to Alexandria. this draught therefore for 3317 Dollars was forwarded two days ago to Brydie Brown & co. with orders to place it to the credit of James Key as paid by you. and to guard against the dangers of the mail being robbed, I have this day advised of it by letter, mr Otway Byrd on whom the draught is, to  assure himself when it is presented, that it comes from Brydie Brown & co. I hope therefore that you may henceforward be at ease on this subject. I considered myself as unfortunate in having missed of you, by our taking different routes. indeed I think it unfortunate that mrs Bache should have commenced her new residence just as the disagreeable season was beginning, and at the moment when our society was to a certain degree breaking up. however I hope we shall rally together again in the spring, & that the return of mr Trist, Colo. Monroe, & my family will add to the number of those who wish to render her new situation as agreeable as possible. I am not without hopes you will be able to avoid the necessity of trying your new quarters till the winter is over. I think it impossible you can get the house into order. I have given orders to mr Dinsmore to deliver the sashes necessary for you. having found it best to transfer the particular ones I pointed out to you to the front of my house in order to render it uniform, I have directed some of the London sashes to be furnished to you. they are better made than those from Philadelphia, but the panes are only 12 I. square instead of 12. by 18. I. if you do not like them as well, you can use them till you can order others from Philadelphia.
You have seen the afflicting details from Paris. on what grounds a revolution has been made, we are not informed, & are still more at a loss to devine what will be it’s issue; whether we are to have over again the history of Robespierre, of Caesar, or the new phaenomenon of an usurpation of the government for the purpose of making it free. our citizens however should derive from this some useful lessons. they should see in it a necessity to rally firmly & in close bands round their constitution; never to suffer an iota of it to be infringed; to inculcate on minorities the duties of acquiescence in the will of the majority, and on majorities a respect for the rights of the minority; to beware of a military force even of citizens; and to beware of too much confidence in any man. the confidence of the French people in Buonaparte, has enabled him to kick down their constitution, & instead of that to leave them dependent on his will & his life. I have never seen so awful a moment as the present. the prospects too in this state, important as it is in our union, are very discouraging. on the other side however there seems to be a gleam of hope that a general peace will take place.—Dr. Wistar called on me last night, and is well. present my friendly compliments to mrs Bache, and accept yourself the salutations of a sincere friend & neighbor.

Th: Jefferson


P.S. I inclose mr Barnes’s statement.

 